                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                              :           Chapter 7
                                    :           BK Case No. 09-10368 (MFW)
MANAGED STORAGE INTERNATIONAL, :
INC., et al.,                       :
                                    :
                         Debtors.   :
__________________________________ :
                                    :
JEOFFREY L. BURTCH, Chapter 7       :
Trustee,                            :
                                    :
                         Appellant, :
                                    :
       v.                           :           C. A. No. 19-802-LPS
                                    :           BAP No. 19-28
AVT TECHNOLOGIES, Successor in      :
Interest to Avnet, Inc.,            :
                                    :
                         Appellee.  :



                                 RECOMMENDATION

             At Wilmington this 18th day of June, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
                In a related matter involving a different case on appeal, mediation was

rejected by one of the parties. At that time, the parties had taken minimal discovery.

Since then, they conducted discovery. According to Appellant, the ruling from the

Bankruptcy Court provides certain guideposts that it feels limits the range of potential

recoveries, should this appeal be successful. As a result, it believes a productive

mediation is possible.

                However, the Appellee does not. The Bankruptcy Court approved the

Appellee’s settlement on two occasions. It claims that on the second round, our Court’s

concerns regarding notice were addressed, were acknowledged as sufficient by the

Appellant and by the Bankruptcy Court and is not identified as an issue on this appeal.

Further, the Bankruptcy Court’s opinion acknowledged that Appellee’s settlement was

supported by consideration and the release granted applied to Appellant’s preference

claims. These issues were not appealed. It argues that the only issues now before this

Court are the review of Judge Walrath’s application of the In re Martin1 factors.

Because review by this Court of approval of settlement is under FED. R. BANKR. P. 9019,

it is does not believe mediation is worthwhile.

                THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Through

this Recommendation, the parties are advised of their right to file objections pursuant to



       1
           91 F.3d 389 (3d Cir. 1996).

                                              2
28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            3
